Case 20-11885        Doc 54     Filed 02/12/21 Entered 02/12/21 13:16:32           Desc Main
                                  Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                CENTRAL DIVISION

 ____________________________________
                                     )
 In re                               )
       TRICIA BAINTER                )                 Chapter 13
                                     )                 Case No. 20-11885
                         Debtor      )
 ____________________________________)

             SUPPLEMENT TO APPLICATION TO EMPLOY COUNSEL

         NOW COMES the Debtor, Tricia Bainter, and hereby submits this supplement to

 her application for authority to retain Jason Sutton, Esq. as counsel to the Debtor, filed on

 February 1, 2021 [Docket No. 49]. The Debtor submits the enclosed contingency fee

 agreement governing the Debtor’s retention of Jason Sutton, Esq., and the Law Office of

 Sutton & Sutton, P.C. to pursue claims as a result of the auto accident she experienced

 prior to the filing of her petition.

                                               Respectfully submitted,

                                               TRICIA BAINTER,
                                               By her attorney,

                                               /s/ Nicholas F. Ortiz
                                               _____________________________
                                               Nicholas F. Ortiz, BBO No. 655135
                                               Law Office of Nicholas F. Ortiz, P.C.
                                               50 Congress Street, Suite 540
                                               Boston, MA 02109
                                               (617) 338-9400
                                               nfo@mass-legal.com

 Date: February 12, 2021
Case 20-11885     Doc 54     Filed 02/12/21 Entered 02/12/21 13:16:32          Desc Main
                               Document     Page 2 of 4



                            CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the within document was served
 on the following parties:

 By ECF:

 Carolyn Bankowski, Esq., Chapter 13 Trustee
 John Fitzgerald, Esq., United States Trustee

 By Email:

 Tricia Bainter
 Jason Sutton, Esq.


                                                    /s/ Nicholas F. Ortiz
                                                    _____________________________
                                                    Nicholas F. Ortiz

 Dated: February 12, 2021
Case 20-11885   Doc 54   Filed 02/12/21 Entered 02/12/21 13:16:32   Desc Main
                           Document     Page 3 of 4
Case 20-11885   Doc 54   Filed 02/12/21 Entered 02/12/21 13:16:32   Desc Main
                           Document     Page 4 of 4
